         Case 4:20-cv-02669 Document 21 Filed on 12/10/20 in TXSD Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 RADLEY BRADFORD, individually, and on
 behalf of all others similarly situated,
                                                    Case No.: 4:20-cv-02669
      Plaintiff,
                                                    Honorable Judge Nancy F. Atlas
 v.

 JPMORGAN CHASE BANK, N.A.,

      Defendant.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

          Plaintiff, RADLEY BRADFORD, and Defendant, JPMORGAN CHASE BANK, N.A.,

by and through their undersigned counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) hereby

stipulate to a dismissal with prejudice of Plaintiff’s individual claims against JPMORGAN

CHASE BANK, N.A.. The parties further stipulate to the dismissal of the putative class claims

without prejudice pursuant to Fed. R. Civ. P. 23(e). Each party to bear its own attorney’s fees and

costs.


Dated: December 10, 2020                           Respectfully Submitted,

 RADLEY BRADFORD                                   JPMORGAN CHASE BANK, N.A.

 /s/ Mohammed O. Badwan                            /s/ Brian C. Frontino (with consent)
 Mohammed O. Badwan                                Brian C. Frontino
 SULAIMAN LAW GROUP, LTD.                          STROOCK & STROOCK & LAVAN LLP
 2500 South Highland Avenue                        200 South Biscayne Boulevard, Suite 3100
 Suite 200                                         Miami, Florida 33131
 Lombard, Illinois 60148                           Telephone: (305) 358-9900
 +1 630-575-8181                                   Facsimile: (305) 789-9302
 mbadwan@sulaimanlaw.com                           bfrontino@stroock.com
                                                   lacalendar@stroock.com
